Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (page 7, lines 14-16).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 8, line 17 contains the phrase “little or no visible,” which is not grammatically correct.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Page 9, line 13 contains the phrase “surface thus shaped,” should be changed to “surface is thus shaped.”  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Page 10, line 7 contains the phrase “ceramic is also well a material resistant to load,” which is not grammatically correct.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: In line 3, the limitation “the surface in contact” should be changed to “a surface in contact.” In line 3, the limitation “with the teeth” should be changed to “with a tooth.” In line 4, the limitation “any sharp corner” should be changed to “any sharp corners”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: In line 2, the limitation “patient’s teeth ,” the space between teeth and the comma should be removed. In line 4, the limitation “shape of the tooth” should be changed to “shape of a tooth.” In line 5, the limitation “on the tooth so as the cap” should be changed to “on the tooth so that the cap.” Appropriate correction is required.
Claim 21 is objected to because of the following informalities: The limitation “pearl is attached to the teeth” should be changed to “pearl is attached to the tooth.” Appropriate correction is required. 
Claim 24 is objected to because of the following informalities: In line 2, the limitation “prior the placement” should be changed to “prior to the placement.”  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: The limitation “wherein several assemblies are placed” should be changed to “several of the assemblies are placed” to prevent a potential antecedent basis issue.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities: In line 4, the limitation “shape of the tooth” should be changed to “shape of a tooth.”  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: In line 2, the limitation “on a patient’s teeth” should be changed to “on the patient’s teeth.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear where the preamble describing the assembly used in the method ends, and where the method steps begin. For examination purpose, the preamble is being interpreted as ending at “cap being connected to the pearl,” and the method step beginning at “wherein the assembly is positioned on the tooth” for examination purposes. 
Regarding claim 22, it is unclear if this claim is further describing the assembly of claim 20 or if it is intended to be a method step of detaching the pearl from the cap. For examination purposes this claim is being interpreted as describing the assembly. 
Regarding claim 27, it is unclear if “several assemblies are placed respectively on a tooth” refers to placing multiple assemblies onto a single tooth or if there are multiple assemblies placed on multiple teeth, one assembly per tooth. For examination purposes this limitation will be interpreted as multiple assemblies placed on multiple teeth, one assembly per tooth.
Regarding claim 29, it is unclear what is meant by “the additive manufacturing is made with ceramic material.” As written, this claim would seem to imply that the additive manufacturing process itself is made with ceramic material, although it is also possible applicant means the pearl made by the manufacturing process is made with ceramic material. For examination purposes, this imitation will be interpreted as the pearl made by the additive manufacturing is made with ceramic material. 
Regarding claim 30, it is unknown what applicant means by contention treatment. Contention treatment does not appear to be a typical term in the art, and the support in the specification is insufficient. For examination purposes, contention treatment will be interpreted as being an orthodontic treatment.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 22, to the best of the examiner’s understanding, claim 22 describes the assembly of claim 20, not a method step. Claim 22 reads “wherein the pearl is detached from the cap,” claim 22 is dependent on claim 21, which is dependent on claim 20. Claim 20 reads “the cap being connected to the pearl.” Claim 22 fails to include all of the limitations of claim 20, particularly the cap being connected to the pearl. 
Regarding claim 26, the claim fails to further limit the invention, as all aspects of the claim are present in claims 25 and 21 which claim 26 is dependent upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18 - 23 and 25 - 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 3308737(Amar et al).
Regarding claim 16, Amar teaches an assembly for the orthodontic treatment of a patient's teeth (paragraph [0045]), the assembly comprising a pearl (Figure 2, element 30) and a cap (dental gutter, paragraphs [0089], [0090]), the pearl being provided with a slot (paragraph [0045], Figure 1, element 5) into which an orthodontic wire (paragraph [0045], Figure 1, element 4) can be inserted, and having a surface opposite to the surface in contact with the teeth which does not comprise any sharp corner (Figures 1, 2, element 30), the cap being shaped individually to the shape of the tooth (paragraphs [0089], [0090]), wherein the cap is connected to the pearl (paragraphs [0089], [0090]).
Regarding claim 18, Amar further teaches an orthodontic system for the orthodontic treatment of a patient's teeth, the orthodontic system comprising several assemblies according to claim 16 (paragraph [0045], Figure 1, see above rejection of claim 16).
Regarding claim 19, Amar further teaches the orthodontic system of claim 18, wherein the assemblies are each placed on a different tooth (paragraph [0045], Figure 1).
Regarding claim 20, Amar teaches a method for the placement of an assembly for the orthodontic treatment of a patient's teeth , the assembly comprising a pearl (Figure 2, element 30) and a cap (dental gutter, paragraphs [0089], [0090]), the pearl being provided with a slot (paragraph [0045], Figure 1, element 5) into which an orthodontic wire (paragraph [0045], Figure 1, element 4) can be inserted, the cap being shaped individually to the shape of the tooth (paragraphs [0089], [0090]), and the cap being connected to the pearl (paragraphs [0089], [0090]), wherein the assembly is positioned on the tooth so as the cap is in contact with the corresponding shape of the tooth and the pearl is in contact with the tooth (paragraphs [0089], [0090]).
Regarding claim 21, Amar further teaches wherein the pearl is attached to the teeth (paragraph [0045], Figure 2, element 30). 
Regarding claim 22, Amar further teaches wherein the pearl is detached from the cap (paragraphs [0089], [0090]). 
Regarding claim 23, Amar further teaches a step wherein an orthodontic wire is inserted into the slot of the pearl (paragraph [0069])
Regarding claim 25, Amar further teaches wherein the orthodontic wire is inserted into the slot of the pearl after the placement of the assembly on the patient's tooth (paragraph [0069]).
Regarding claim 26, Amar further teaches wherein the orthodontic wire is inserted into the slot of the pearl after the placement of the assembly on the patient's tooth (paragraph [0069]), the pearl being attached to the tooth (paragraph [0045], Figure 2, element 30).
Regarding claim 27, Amar further teaches wherein several assemblies are placed respectively on a tooth (paragraph [0045], Figure 1).
Regarding claim 28, Amar further teaches a method of manufacturing an assembly for the orthodontic treatment of a patient's teeth, the assembly comprising a pearl (Figure 2, element 30) and a cap (dental gutter, paragraph [0089], [0090]), the pearl being provided with a slot (paragraph [0045], Figure 1, element 5) into which an orthodontic wire (paragraph [0045], Figure 1 element 4) can be inserted, the cap being shaped individually to the shape of the tooth (paragraphs [0089], [0090]), wherein the pearl is obtained by additive manufacturing (paragraph [0052]).
Regarding claim 29, Amar further teaches wherein the additive manufacturing is made with ceramic material (paragraph [0052]).

Claim(s) 20, 21, 22, 23, 25, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2018229184 A2 (Hohensee).
Regarding claim 20, Hohensee teaches a method for the placement of an assembly for the orthodontic treatment of a patient's teeth, the assembly comprising a pearl (paragraphs [0037], [0048], Figure 1, elements 2, 5) and a cap (paragraph [0034], Figures 1, 3 element 4), the pearl being provided with a slot (Figure 1, element 9) into which an orthodontic wire (Figure 7b, element 10) can be inserted (paragraph [0064], Figure 7b), the cap being shaped individually to the shape of the tooth (paragraphs [0038], [0048], [0059], Figures 2, 3 elements 4, 4a), and the cap being connected to the pearl (paragraphs [0036], [0037], Figures 1, 3 element 6 shows the cap and pearl connected by a connector), wherein the assembly is positioned on the tooth so as the cap is in contact with the corresponding shape of the tooth and the pearl is in contact with the tooth (paragraphs [0037], [0038], [0066], Figures 5a-5c).
It is noted that Figure 3 of Hohensee shows a simplified version of the orthodontic treatment system of Figures 1 and 2 (paragraph [0051]). Thus, reference will be made to Figures 1 and 2 for the details not shown in Figure 3.
Regarding claim 21, Hohensee further teaches wherein the pearl is attached to the teeth (paragraphs [0034], [0053], [0066], Figures 5a-5c, use of adhesion/glue).
Regarding claim 22, Hohensee further teaches wherein the pearl is detached from the cap (paragraph [0051], Figure 3, 7b).
Regarding claim 23, Hohensee further teaches comprising a step wherein an orthodontic wire is inserted into the slot of the pearl (paragraphs [0064], [0065], [0076], Figure 7b).
Regarding claim 25, Hohensee further teaches wherein the orthodontic wire is inserted into the slot of the pearl after the placement of the assembly on the patient's tooth (paragraph [0076]).
Regarding claim 26, Hohensee further teaches wherein the orthodontic wire is inserted into the slot of the pearl after the placement of the assembly on the patient's tooth, the pearl being attached to the tooth (paragraph [0076]).
Regarding claim 27, Hohensee further teaches wherein several assemblies are placed respectively on a tooth (paragraph [0048], Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 17, 18, 19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohensee in view of 20120251969 A1 (Reising et al).
Regarding claim 16, Hohensee teaches An assembly for the orthodontic treatment of a patient's teeth (paragraph [0003]), the assembly comprising a pearl (paragraph [0048], [0037], Figure 1, elements 2, 5) and a cap (paragraph [0034], Figures 1, 3 element 4), the pearl being provided with a slot (Figure 1, element 9) into which an orthodontic wire (Figure 7b, element 10) can be inserted (paragraph [0064], Figure 7b), the cap being shaped individually to the shape of the tooth (paragraphs [0038], [0048], [0059], Figure 2, 3 elements 4, 4a), wherein the cap is connected to the pearl (paragraphs [0036], [0037], Figures 1, 2, 3 element 6, connected by connector 6).
It is noted that Figure 3 of Hohensee shows a simplified version of the orthodontic treatment system of Figures 1 and 2 (paragraph [0051]). Thus, reference will be made to Figures 1 and 2 for the details not shown in Figure 3.
Hohensee fails to teach having a surface opposite to the surface in contact with the teeth which does not comprise any sharp corner. 
Reising is an orthodontic treatment system which comprises brackets with slots for archwires. Reising teaches having a surface opposite to the surface in contact with the teeth which does not comprise any sharp corner (paragraph [0134], Figure 3). 
Hohensee and Reising are considered to be analogous to the claimed invention because they are both in the same field of endeavor of orthodontic treatment systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the pearls of Hohensee to have a surface opposite to the surface in contact with the teeth which does not comprise any sharp corner as taught by Reising to reduce discomfort for the patient when the brackets are in contact with soft tissue within the oral cavity such as the tongue and cheeks (paragraph [0134]). 
Regarding claim 17, Hohensee further teaches wherein the assembly further comprises a connector (Paragraph [0036], Figures 1, 3 element 6) the connector being breakable for detaching the pearl from the cap (paragraph [0051], Figure 3, element 7, breakable by weakened point). 
Regarding claim 18, Hohensee further teaches an orthodontic system for the orthodontic treatment of a patient's teeth, the orthodontic system comprising several assemblies according to claim 16 (Paragraph [0048] Figure 6, see above rejection of claim 16). 
Regarding claim 19, Hohensee further teaches the assemblies are each placed on a different tooth (paragraph [0048], Figure 6). 
Regarding claim 30, as best understood in view of the 112(b) issues noted above, Hohensee further teaches a method for a contention treatment, comprising placing the orthodontic system of claim 18 on a patient's teeth (paragraphs [0037], [0038], [0048], [0066], Figure 7b).

Claim(s) 24, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohensee in view of US 20160346064 A1 (Schulhof et al). 
Regarding claim 24, Hohensee teaches the claimed invention except for wherein the orthodontic wire is inserted into the slot of the pearl prior the placement of the assembly on the patient's tooth.
Schulhof is directed to an orthodontic treatment system for a patient’s teeth. Schulhof teaches wherein the orthodontic wire (element 80) is inserted into the slot (element 26) of the pearl (element 25) prior the placement of the assembly on the patient's tooth (paragraph [0041]).
Hohensee and Schulhof are considered to be analogous to the claimed invention because they are both in the same endeavor of orthodontic treatment systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of inserting the wire relative to placement on the teeth of the system in Hohensee with the order as taught by Schulhof as it would have the benefit of less time in the chair for the patient. 
Regarding claim 28, Hohensee further teaches a method of manufacturing an assembly for the orthodontic treatment of a patient's teeth (paragraph [0003], the assembly comprising a pearl (paragraph [0037], Figure 1, elements 2, 5) and a cap (paragraph [0034], Figures 1, 3 element 4), the pearl being provided with a slot (Figure 1, element 9) into which an orthodontic wire (Figure 7b, element 10) can be inserted (paragraph [0064], Figure 7b), the cap being shaped individually to the shape of the tooth (paragraphs [0038], [0048], [0059], Figures 2, 3 elements 4, 4a) wherein the cap is connected to the pearl (paragraphs [0036], [0037], Figures 1, 2, 3 element 6). 
Hohensee fails to teach wherein the pearl is obtained by additive manufacturing.
Schulhof further teaches wherein the pearl is obtained by additive manufacturing (paragraph [0029]).
Hohensee and Schulhof are considered to be analogous to the claimed invention because they are both in the same endeavor of orthodontic treatment systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to substitute the manufacturing method of Hohensee with the additive manufacturing of Schulhof for directly manufacturing from a patient-specific CAD model, eliminating the need for a transfer model (paragraph [0029]). 
Regarding claim 29, Hohensee further teaches that the pearl is made with ceramic material (paragraph [0046]).
Schulhof further teaches wherein the additive manufacturing is made with ceramic material (paragraph [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE D. HARTZELL whose telephone number is (571)272-1032. The examiner can normally be reached M-F 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Shanske can be reached on (571) 270-5985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KDH/Examiner, Art Unit 4188                                                                                                                                                                                                        
/JASON D SHANSKE/Supervisory Patent Examiner, Art Unit 4188